Filed 3/7/22 P. v. Contreras CA1/3
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,                                                             A162456
             Plaintiff and Respondent,                                   (San Mateo County
 v.                                                                      Super. Ct. No. 19SF003450A)

 IGNACIO CONTRERAS,
             Defendant and Appellant.


         Defendant Ignacio Contreras pleaded no contest to assault and felony
vandalism — the latter committed to promote criminal conduct by gang
members. (Pen. Code, § 186.22, subd. (b)(1).)1 During Contreras’s
sentencing, the trial court ordered him to register with local law enforcement
as a gang member. It also reserved jurisdiction over restitution to
Contreras’s victims, in an amount to be determined.
         On appeal, Contreras argues his victims did not report any damages by
the time of his sentencing, and the trial court thus erroneously reserved
jurisdiction on the restitution amount. He also argues Assembly Bill No. 333
(2021–2022 Reg. Sess.) (Assembly Bill No. 333) — recently enacted legislation
amending the substantive and procedural requirements regarding gang
enhancements — eliminated gang enhancements for felony vandalism


         1   Undesignated statutory references are to the Penal Code.
                                                               1
convictions, and we must strike his enhancement and registration. (Stats.
2021, ch. 699, § 3, eff. Jan. 1, 2022.) We disagree and affirm.
                               BACKGROUND
      In 2020, Contreras pleaded no contest to felony vandalism (§ 594,
subd. (b)(1)), committed to further a criminal street gang (§ 186.22,
subd. (b)(1)(A)). He also pleaded no contest to assault (§ 245, subd. (a)(4)).
The trial court sentenced him to two years for his assault conviction and
eight months for vandalism, to be served consecutively. Punishment on the
gang enhancement was stayed, but the court ordered Contreras to register as
a gang member. (§ 186.30, subds. (a)-(b)(2).)
      Contreras’s probation report noted there were nine vandalism victims,
three of whom were not seeking restitution. Another victim was undecided
about submitting a restitution claim. The City of South San Francisco,
another victim, stated that it was not interested in submitting a restitution
claim, but the probation department was unable to verify the city’s
statement. The report also stated the four remaining victims did not submit
any restitution claims, but probation was unable to contact them. On that
basis, probation recommended Contreras be ordered to pay restitution “in
amounts to be determined” to the City of South San Francisco and the five
victims who had not affirmatively declined restitution.
      During Contreras’s March 2021 sentencing hearing, the trial court
speculated the victims may not be seeking restitution because they feared
retaliation. It then ordered “restitution [to] be reserved in an amount to be
determined.”
                                DISCUSSION
      Contreras argues the trial court erroneously reserved jurisdiction over
the amount of restitution. This argument is meritless.


                                        2
      Victim restitution is mandated in every case “ ‘in which a crime victim
suffers a loss, unless compelling and extraordinary reasons exist to the
contrary.’ ” (People v. Giordano (2007) 42 Cal.4th 644, 652; § 1202.4.) To the
extent possible, the trial court must “identify each victim and each loss to
which it pertains.” (§ 1202.4, subd. (f)(3).) Restitution payments must be in
a dollar amount sufficient to fully reimburse the victim “for every determined
economic loss incurred as the result of the defendant’s criminal conduct.”
(Ibid.) The amount is established by court order, “based on the amount of
loss claimed by the victim or victims or any other showing to the court.”
(§ 1202.4, subd. (f).) But if “the amount of loss cannot be ascertained at the
time of sentencing, the restitution order shall include a provision that the
amount shall be determined at the direction of the court.” (Ibid.) In those
circumstances, the court retains “jurisdiction over a person subject to
a restitution order for purposes of imposing or modifying restitution until
such time as the losses may be determined.” (§ 1202.46.)
      By ordering restitution “be reserved in an amount to be determined,”
the trial court here appropriately ordered victim restitution at the time of
Contreras’s sentencing “and followed the statutory procedure that permits
determination of the amount of loss at a later hearing.” (People v. Bufford
(2007) 146 Cal.App.4th 966, 971–972.) We are not persuaded by Contreras’s
assertion that damages from vandalism are easily ascertainable and thus
there was no reason for deferring imposition of the amount to a later date.
As Contreras acknowledges, probation was unable to contact several of his
victims, and another was undecided about seeking restitution. And the court
speculated the victims did suffer damages but simply failed to report them for
fear of retaliation. The uncertainty of whether the victims would seek
restitution combined with the lack of economic loss reports by the victims


                                       3
prevented fixing the amount of restitution during Contreras’s sentencing
hearing. (Id. at p. 971 [there is no “limitation on the permissible reasons that
may prevent fixing the amount of restitution”].) Reserving jurisdiction until
the court could determine the restitution amount was proper. (§ 1202.46.)
      To the extent Contreras suggests reserving jurisdiction was
inappropriate because some of the victims refused to seek restitution, we
disagree. A court may award restitution upon any showing, even if a victim
does not initiate the request. (§ 1202.4, subd. (f); People v. Selivanov (2016)
5 Cal.App.5th 726, 784 [§ 1202.4 is “devoid of any language limiting the class
of compensable victims to those who affirmatively request restitution”].)
“Instead, ‘someone,’ such as the People, may initiate the restitution process
on behalf of a victim.” (Selivanov, at p. 785.) We further reject Contreras’s
unsupported suggestion that reserving jurisdiction is only proper for
economic losses that are typically not readily ascertainable, such as lost
wages and medical expenses. Reserving jurisdiction on the amount of
restitution is not limited to specific categories of economic losses — the only
requirement is that the amount of loss cannot be ascertained at the time of
sentencing. (§ 1202.4, subd. (f).) Those were the circumstances here.
      Contreras next argues Assembly Bill No. 333 eliminated felony
vandalism from the list of offenses subject to a gang enhancement under
section 186.22. Consequently, he argues, we must strike his gang
enhancement and the requirement that he register as a gang member. We
agree the ameliorative changes in Assembly Bill No. 333 apply retroactively
to Contreras. (People v. Nasalga (1996) 12 Cal.4th 784, 792 [ameliorative
legislation applies retroactively to sentencing enhancements].) But after
reviewing the amended statute de novo and giving the statute’s words their
plain and ordinary meaning, we disagree with Contreras’s reading. (People v.


                                        4
Lewis (2021) 11 Cal.5th 952, 961 [standard of review for cases of statutory
construction].)
      A defendant who commits a felony “for the benefit of, at the direction
of, or in association with a criminal street gang, with the specific intent to
promote, further, or assist in criminal conduct by gang members” is subject
to increased punishment upon conviction — a gang enhancement and
consequently, registration. (§§ 186.22, subd. (b)(1), 186.30, subds. (a)-(b)(2)
[persons convicted of a crime where a gang enhancement pursuant to
§ 186.22, subd. (b) has been found to be true, must register with the local law
enforcement agency as a criminal street gang member]; People v. Sanchez
(2003) 105 Cal.App.4th 1240, 1242.) Nothing in Assembly Bill No. 333
changed the list of predicate felonies that expose a defendant to gang
enhancement and registration. Indeed, it left section 186.22, subdivision
(b)(1) — the gang enhancement allegation to which Contreras pleaded no
contest — relatively unmodified. (Stats. 2021, ch. 699, § 3, eff. Jan. 1, 2022;
compare § 186.22, subd. (b) with former § 186.22, subd. (b).) That section
simply provides different levels of sentencing enhancements depending on
whether the felony is serious or violent. (§ 186.22, subd. (b)(1).) It
does not limit the felonies that qualify for a gang enhancement. (Ibid.)
Consequently, there is no basis for striking Contreras’s gang enhancement
or his gang registration.
      We acknowledge Assembly Bill No. 333 eliminated felony vandalism
from the list of offenses in section 186.22, subdivision (e)’s definition of
a “pattern of criminal gang activity.” (Stats. 2021, ch. 699, § 3, eff. Jan. 1,
2022; § 186.22, subd. (e) [“pattern of criminal gang activity” means, among
other things, the commission of two or more of enumerated offenses];
§ 186.22, subd. (f) [to qualify as a “criminal street gang,” there must be,


                                         5
among other things, “an ongoing, organized association or group of three or
more persons . . . whose members collectively engage in, or have engaged in,
a pattern of criminal gang activity,” italics added].) But that change does not
assist Contreras as he does not dispute he was a member of a criminal street
gang, or that the gang engaged in a pattern of criminal gang activity.
      Finally, Contreras notes the abstract of judgment incorrectly calculates
his restitution fines and assessments for a total of $470. We agree this
amount is incorrect. During Contreras’s sentencing, the court imposed
a $300 restitution fine (§ 1202.4, subd. (b)); two $40 court operations
assessments (§ 1465.8); and two $30 court facilities assessments (Gov. Code,
§ 70373, subd. (a)(1)). The correct total for Contreras’s fines and assessments
is thus $440. We order the court records modified to conform to the court’s
oral pronouncement of judgment. (People v. Mitchell (2001) 26 Cal.4th 181,
185 [oral pronouncement of a judgment controls where there is a discrepancy
with the abstract of judgment].)
                               DISPOSITION
      The judgment is affirmed. We direct the trial court to prepare a
corrected abstract of judgment to reflect the imposition of $440 total for
Contreras’s section 1202.4, subdivision (b) fine, section 1465.8 court
operations assessments, and Government Code section 70373 court facilities
assessments, and to deliver a certified copy of the corrected abstract to the
Department of Corrections and Rehabilitation.




                                       6
                                _________________________
                                Rodríguez, J.


WE CONCUR:


_________________________
Tucher, P. J.


_________________________
Fujisaki, J.




A162456




                            7